           Case 1:20-cv-01303-BAM Document 7 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH CLARENCE EASTMAN,                             Case No. 1:20-cv-01303-BAM (PC)
12                        Plaintiff,                       ORDER GRANTING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS
13             v.                                          (ECF No. 6)
14    TUOLUMNE COUNTY JAIL, et al.,                        ORDER DIRECTING PAYMENT OF
                                                           INMATE FILING FEE BY TUOLUMNE
15                        Defendants.                      COUNTY JAIL
16

17            Plaintiff Joseph Clarence Eastman (“Plaintiff”) is a county jail inmate proceeding pro se

18   in this civil rights action under 42 U.S.C. § 1983.

19            On September 25, 2020, Plaintiff filed a motion to proceed in forma pauperis pursuant to

20   28 U.S.C. § 1915, together with a certified copy of his inmate trust account statement. (ECF No.

21   6.) Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed

22   in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00

23   for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

24   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

25   account. Tuolumne County Jail is required to send to the Clerk of the Court payments from

26   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

27   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28   ///
                                                           1
       Case 1:20-cv-01303-BAM Document 7 Filed 09/30/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis, (ECF No. 6), is GRANTED;

 3              2. The Sheriff of Tuolumne County Jail or his or her designee shall collect

 4        payments from Plaintiff’s prison trust account in an amount equal to twenty percent

 5        (20%) of the preceding month’s income credited to the prisoner’s trust account and

 6        shall forward those payments to the Clerk of the Court each time the amount in the

 7        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 8        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 9        shall be clearly identified by the name and number assigned to this action;

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        Plaintiff’s in forma pauperis application on the Sheriff of the Tuolumne County Jail, via

12        the United States Postal Service; and

13              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

14        Department, U.S. District Court, Eastern District of California.

15
     IT IS SO ORDERED.
16

17     Dated:        September 29, 2020                        /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
